If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re WRIGHT, Minors.                                              September 3, 2019

                                                                   No. 347803
                                                                   Wayne Circuit Court
                                                                   Family Division
                                                                   LC No. 17-000053-NA


Before: BECKERING, P.J., and SAWYER and CAMERON, JJ.

PER CURIAM.

        Respondent mother appeals as of right the trial court’s order terminating her parental
rights to her minor children, CW, TW, and AW, under MCL 712A.19b(3)(c)(i) (conditions
leading to adjudication continue to exist), MCL 712A.19b(3)(g) (failure to provide proper care
and custody), and MCL 712A.19b(3)(j) (reasonable likelihood that child will be harmed if
returned to parent).1 Specifically, respondent contends that termination was not in the best
interests of the eldest child, CW. We affirm.

                                           I. FACTS

        Child Protective Services became involved with respondent and the children at issue in
November 2016. In January 2017, petitioner, the Department of Health and Human Services,
petitioned for emergency removal of the children from respondent’s home after CW reported at a
Kids Talk interview that two males had sexually abused her in respondent’s home in separate
incidents, and that respondent knew about the abuse but did nothing. Respondent was observed
to be intoxicated while caring for her children, there were concerns about her alcoholism and a
lot of male traffic coming in and out of the home, and CW disclosed that respondent engaged in
physical abuse of her and her siblings. The trial court issued an order finding it contrary to the
children’s welfare to remain in respondent’s home and authorizing their immediate removal. 2


1
  The parental rights of the father of TW and AW were also terminated under MCL
712A.19b(3)(a)(i) (parent is unidentifiable).
2
    Hearings were conducted by a referee. See MCR 3.912, MCR 3.913, and MCR 3.991.



                                               -1-
Following completion of a preliminary examination, the court authorized petitioner’s amended
petition and exercised jurisdiction over the children pursuant to MCL 712A.2(b)(1) (parent,
when able to do so, neglects or refuses to provide proper or necessary support or care) and (b)(2)
(unfit home or environment), making them temporary wards of the court. Following an
adjudication hearing, the court ordered respondent to participate in a psychological evaluation
and follow all recommendations, and to attend outpatient substance abuse therapy, an alcoholics
support group (such as Alcoholics Anonymous), weekly random drug screens, and family
therapy. In addition, she was to maintain suitable housing, obtain suitable income, stay in
contact with the foster-care worker, attend visitation with the children, and attend all court
hearings.

        During several review hearings held over the next 17 months, the foster-care worker
assigned to respondent’s case reported that respondent either was not complying with or was not
benefitting from services. Respondent completed her psychological evaluation, but did not
follow through with the evaluator’s recommendations. She attended substance abuse therapy
until she was dismissed for failure to participate, and she went months without submitting any
drug screens or submitted screens that were positive for alcohol. Respondent was given weekly
supervised visitations with her children, but the foster-care worker reported that she missed
numerous scheduled visitations, arrived late or left early at others, smelled of alcohol and
appeared to be intoxicated when she did arrive, and refused to submit to alcohol screens when
asked to do so by agency workers. When screened after court appearances, respondent more
than once tested positive for high levels of alcohol in her blood. She did not provide evidence of
her attendance at AA meetings or a similar support group,3 and of the 75 drug screens required,
respondent missed approximately 52 and tested positive for five.

        Following a dispositional review in June 2018, the court ordered petitioner to initiate a
petition to terminate respondent’s parental rights to the three minors. Complying with the
court’s order, petitioner filed a supplemental petition in August 2018 seeking termination of
respondent’s parental rights pursuant to MCL 712A.19(b)(3)(g) and (j). After the first day of the
termination hearing in October 2018, the court ordered respondent to submit to a drug screen and
to participate in a Clinic Evaluation prior to the termination decision. According to the post-
hearing screen, respondent’s blood alcohol level was .223.

        Respondent and the children participated in an evaluation two weeks later, in early
November 2018. The clinician interviewed respondent, the children, CW’s biological father, and
one of the foster parents for AW and TW, and observed respondent’s interaction with the
children. When the termination hearing resumed in late November, the clinician’s nine-page
report was admitted into evidence for purposes of the best-interests determination without
objection from the parties. After the termination hearing, the court entered an order finding that
petitioner had provided clear and convincing evidence of grounds to terminate respondent’s



3
 Respondent provided attendance sheets documenting her attendance at meetings during the two
weeks separating the first and second days of the termination hearing.


                                               -2-
rights under MCL 712A.19(b)(3)(c)(i),4 (g), and (j), and that a preponderance of the evidence
established that termination was in the best interests of the children.

                                          II. ANALYSIS

       On appeal, respondent does not challenge the trial court’s order regarding the statutory
grounds for termination. Her sole argument is that the court erred by finding that termination of
her parental rights was in the best interests of CW.5 We disagree.

        We review a trial court’s findings regarding a child’s best interests under the clearly
erroneous standard. MCR 3.977(K); In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014).
A finding is clearly erroneous if, although there is evidence to support it, this Court is left with a
definite and firm conviction that a mistake was made. In re Mason, 486 Mich. 142, 152; 782
NW2d 747 (2010). To be clearly erroneous, a decision must be more than maybe or probably
wrong. In re Sours Minors, 459 Mich, 624, 633; 593 NW2d 520 (1999).

        If the trial court finds “that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). “In deciding whether termination is in the child’s best interest,
the court may consider the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home.” In re Olive/Metts, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations
omitted). The trial court may also consider “ ‘the parent’s compliance with his or her case
service plan, the parent’s visitation history with the child, [and] the child[]’s wellbeing while in
care[.]’ ” In re White, 303 Mich. App. at 713-714, quoting In re Olive/Metts, 297 Mich. at 41-42.
Whether termination of parental rights is in the best interests of the child must be proved by a
preponderance of the evidence. In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013).

        In considering whether termination of respondent’s parental rights was in CW’s best
interests, CW’s age and preference weighed heavily in the analysis. At the time of the
termination hearing, CW was a young teenager who shared a strong bond with her mother. She
told the clinician during the clinical evaluation that she would like to live with respondent if
respondent “were okay.” Adoption was not at issue because CW was in the custody of her
biological father, with whom she had reunited and bonded over the course of the proceedings.
The court determined, however, that respondent was not going to overcome her long-standing
alcoholism before CW became an adult. The court decided that CW needed “closure” at this
point in her life, and found that the evidence preponderated in favor of termination being in
CW’s best interests.



4
  At petitioner’s request, the referee conformed the petition to the proofs and found grounds to
terminate under subsection (3)(c)(i).
5
    Respondent does not challenge termination with regard to AW or TW.


                                                 -3-
        Our review of the record evidence does not leave us with a definite and firm conviction
that the trial court erred in terminating respondent’s parental rights to CW. In re Mason, 486
Mich. at 152. The record supports the court’s conclusion that respondent was not soon likely to
overcome her addiction to alcohol. Respondent told the clinician that her family had a history of
alcoholism and that her mother had consumed alcohol while pregnant and had put alcohol in
respondent’s bottle to help respondent go to sleep. She remembered asking for and being given
alcohol at the age of five or six, and said that, by the age of 14, she could drink half-a-gallon of
alcohol in one night. She described herself as a “happy drinker,” and said she had never been
overly intoxicated in front of, or abusive to, her children. Given respondent’s history of
exposure to alcohol, her disinclination to admit its impact on her life, and the fact that she did not
comply with or benefit from the substance abuse component of her service plan, we cannot say
that the court erred in its observation that respondent was unlikely to overcome her alcoholism
before CW reached legal adulthood.

        The record also supports the court’s observation that CW had experienced the negative
effects of respondent’s drinking. CW testified at the adjudication trial that she knew the
difference between when respondent was intoxicated and when she was sober and that
respondent “always drinks” and was “always drunk.” She said that respondent tended to become
verbally and physically aggressive when intoxicated and recounted one time when respondent
pulled her hair and several times when she “put her out of the house.” CW also said that
respondent’s behavior caused her stress, anxiety, and sadness, and that she tried to protect her
siblings from respondent. She testified at both the adjudication hearing and the termination
hearing that she loved respondent and knew respondent loved her. And she told the clinician, as
relayed by the clinician in the clinician’s words, that “if her mother was okay, she would like to
return to the home of her mother.” However, CW expressed her frustration to the clinician that
she and her siblings were still involved in child protective proceedings because her mother had
not committed to stop drinking, which CW believed respondent was capable of doing. CW
indicated that she had observed respondent drinking for many years, losing control, and
becoming physically abusive toward her, but she would never let respondent hurt her siblings.

         Although respondent and CW shared a significant parent-child bond, all of the other
factors that the court considered suggested that termination of respondent’s parental rights was in
CW’s best interest. The record indicates that CW was subject to abuse when her mother was
drinking, that she had taken on the role of protector for her younger siblings at a time when she
herself was still a child, and that she was frustrated with respondent’s broken promises and
resistance to committing to addressing her alcoholism. Respondent’s visitation record was
spotty and she was non-compliant with her services plan. The record further suggests that
respondent could not—or did not—protect CW from harm when she was drinking. In light of
these facts, we cannot say that the court erred in its decision that CW’s need for permanency,
stability, finality, and safety outweighed the parent-child bond, and that a preponderance of the
evidence established that termination of respondent’s parental rights was in CW’s best interests.

       Respondent does not dispute any of the court’s findings during the best-interests phase of
the proceedings. Instead, she argues that the court failed to consider CW’s placement with her
biological father when making the best-interests determination and that such “relative”
placement weighs against termination. Respondent misconstrues the law.


                                                 -4-
        It is true that “the fact that a child is living with relatives when the case proceeds to
termination is a factor to be considered in determining whether termination is in the child’s best
interests.” In re Olive/Metts, 297 Mich. App. at 43, quoting In re Mason, 486 Mich. at 164.
Further, “[a] trial court’s failure to explicitly address whether termination is appropriate in light
of the children’s placement with relatives renders the factual record inadequate to make a best-
interest determination and requires reversal.” Id. However, MCL 712A.13a(1)(j) does not
include the biological father in its definition of “relative.” See In re Schadler, 315 Mich. App.
406, 413; 890 NW2d 676 (2016). Therefore, the court was not required to consider CW’s
placement with her biological father as a “relative” placement in the best-interests determination,
and the trial court did not err in ordering respondent’s parental rights to all three children
terminated.

       Affirmed.



                                                              /s/ Jane M. Beckering
                                                              /s/ David H. Sawyer
                                                              /s/ Thomas C. Cameron




                                                -5-